Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered January 2, 1979, convicting him of robbery, rape, sodomy (two counts), and burglary, all in the first degree, upon a jury *859verdict, and imposing sentence. Judgment affirmed. We have carefully reviewed the record in this case and find no merit to the defendant’s contentions. The totality of circumstantial evidence against the defendant "pointfs] to no hypothesis but guilt”. (See People v Cathey, 38 AD2d 976.) Moreover, no error occurred in the admission of evidence resulting from serological tests upon samples of seminal fluid found upon defendant’s coat and within the victim’s body which tended to prove her assailant to be of blood type "A”, since no evidence was taken regarding the defendant’s blood type (cf. People v Macedonio, 42 NY2d 944). Defendant’s remaining contention is based upon a minor error of procedure which, as a matter of law, we find to have been harmless under the facts of this case (see People v Crimmins, 36 NY2d 230). Lazer, J. P., Gibbons, Gulotta and Margett, JJ., concur.